Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The pursuant to the amendments to claims 11-20, the restriction of 12/24/2021 has been withdrawn and all claims are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a method for forming a waistband construct for a lower body garment.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious a method for making a waistband construction, the waistband is formed by a thermoplastic middle panel, with a curved top edge, and voided portions, the middle panel is between first and second pliable material, each having a surface area. The method  further defining the steps of applying and energy source to bond together a first surface of a first thermoplastic middle panel to the first panel of pliable material and an opposite second surface of the middle panel to the second panel of pliable material. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732